SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1192
CA 15-00772
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


DENNIS BRENNAN, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

RONALD W. BRISBEE, DEFENDANT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (KARALYN M. ROSSI OF COUNSEL), FOR
DEFENDANT-APPELLANT.

SANDERS & SANDERS, CHEEKTOWAGA (HARVEY P. SANDERS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Paula L. Feroleto, J.), entered July 1, 2014. The order denied the
motion of defendant to dismiss the complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on June 17 and 24, 2015, and filed in the
Cattaraugus County Clerk’s Office on June 26, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court